By the Court.
S. sued the insurance company upon a policy on the life of A. The answer averred suicide, which the reply denied. At trial the company offered in evidence the testimony taken by the coroner at the inquest; the court rejected it. The companj’ put in evidence the proofs of death submitted to it prior to suit by the plaintiff. On forms supplied by the company which required the physician who attended the deceased to answer questions prepared by the company, and required the claimant to furnish said answers to the insurer, the physician made statements, based entirely upon hearsay, which were readily separable from his other statements. The court instructed the jury that said hearsay statements could not be considered-by them.
Held: Both rulings of the court were right.

Judgment affirmed.